Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-23 and 35 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,8,9,13,14,17-20,23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth (US 2017/0359424 A1) in view of Ueno (US 6,260,059 B1).

As per claim 1, Holdsworth teaches A method, in a first lifecycle management, LCM, component controlled by a first service provider in a virtual network, wherein the virtual network comprises a trusted LCM component controlled by a trusted provider configured to provide a decentralised trust system between a plurality of LCM components controlled by different service providers in the virtual network, the method comprising: 
receiving a service request to provide a first service; (Holdsworth (0064] After receipt of a request to access an appropriate service, the network routing executes the one or more instructions associated with the appropriate service to ensure that the service requirement(s) of the appropriate service in the network routing configuration is implemented with respect to that request. This may include (for instance) forwarding, by the network routing, the client request to the appropriate service, after the service requirement(s) for the appropriate service has been implemented by network routing, and network routing determines that the client request should be forwarded.)
receiving, from the trusted LCM component based on the first tag, a list of LCM components comprising a second LCM component controlled by a second service provider, wherein the second service provider is capable of providing
 a part of the portion of the first service; (Holdsworth [0065] In one or more implementations, the plurality of services of the computing environment may include a plurality of service application programs, or logic, and the computing environment itself may be a cloud computing environment, with the network routing being a network routing component, program, logic, etc., which references the network routing configuration, and ensures that the service requirement(s) of the appropriate service is implemented with respect to a received client request. [0073] Referring first to FIG. 6A, dynamic generation of a network routing configuration 600 may include automatically establishing a network routing configuration 610 for use in network routing a client request to an appropriate service of a plurality of services of the computing environment. [0092] As illustrated in FIG. 6B, operation of the computing environment may include a client request being forwarded to network routing 630. The client request may include a request for an appropriate service of the plurality of services of the computing environment. The network routing identifies the appropriate service associated with the client request 640, and network routing executes one or more routing logic instructions for the appropriate service from the updated network routing configuration)

           This “receiving” should be seen in conjunction with the art of Ueno (introduced below) which finds the actual service based on the portion that the present service cannot provide.

transmitting a provision request to the second LCM component to provide the part of the portion of the first service. (Holdsworth [0092] Network routing may, for instance, forward the client request to the appropriate service after implementing the service requirement 660, if appropriate.)

Holdsworth does not teach responsive to a determination that the first service cannot be fully provided by the first service provider, generating a first tag representing a portion of the first service that the first service provider cannot provide and transmitting a discovery request to the trusted LCM component, wherein the discovery request comprises the first tag.
However, Ueno teaches responsive to a determination that the first service cannot be fully provided by the first service provider, generating a first tag representing a portion of the first service that the first service provider cannot provide; (Ueno [col 14, lines 24-40 and 61-66]  For the purpose of explanation, it will be assumed that a user having the identifier userl sends to agentl a request message for information concerning a query item named 25 videoB, i.e., a request message having the content portion: [I,want,videoB,info,_ ,_ ]), so that the entire message is of the form: (userl,agentl,[I,want,videoB,info,_ ,_ ]) It will also be assumed that only agent2 holds the required information, i.e. agent1 holds only information relating to the item "videoA". Firstly, when the message is received by agent1, the entire message is matched against the contents of the Message segment of the script held by agent1. It is thereby found that the message matches the first content format descriptor "(User,Me,Order)" of the Message segment. The content portion "[I,want,videoB,info,_,_]" of the message is thereby obtained, i.e., as "Order" (numeral 2 in FIG. 5), and so the corresponding "test" portion is then executed to determine how to obtain response information to constitute the content portion of a response message. This is of the form:  ….However since the Knowledge segment of agent1 does not contain information relating to the query item "videoB", the Knowledge matching will be unsuccessful. This is taken as signifying that the received message matches the pseudo format "?1" (numeral 7 in FIG. 5), in which case the script indicates that respective propagation messages are to be originated by agentl, having the propagation destination [col 15, lines 1-20] Knowledge segment as their respective destination identifiers, with each propagation message having the content portion of the received message as its content portion, and each having agent as the sender identifier. These two propagation messages are then transmitted via the data communication network (numeral 8 in FIG. 5). agent2 is one of the propagation destination agents of agent 1, so that one of these propagation messages is received by agent2, i.e. as:
ask( agentl,agent2,[I,want, videoB,info,_ ~ J
which is found to match the message format descriptor for a propagation mes.sage, as indicated by numeral 1 in FIG. 6. The matching operations against the Rule and described above for the case of agentl, using the content portion of the received mes.sage, and its query item "videoB" (steps 2, 3, 4 in FIG. 6). In this case, since the Knowledge segment of the script of agent2 contains a knowledge combination having "videoB" as its "Object", i.e. the knowledge combination: info([ videoB,[price,is,_,$54, _]])
 Ueno also teaches transmitting a discovery request to the trusted LCM component, wherein the discovery request comprises the first tag; (Ueno [col 15, lines 7-15] agent2 is one of the propagation destination agents of agent1, so that one of these propagation messages is received by agent2, i.e. as: ask( agent1,agent2,[I,want, videoB,info,_ ~ J which is found to match the message format descriptor for a propagation mes.sage) 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ueno with the system of Holdsworth to find a service provider that can provide a portion of a service. One having ordinary skill in the art would have been motivated to use Ueno into the system of Holdsworth for the purpose of originating a plurality of propagation messages having said identifiers of said propagation destination agents as respective destination identifiers. (Ueno col 3, lines 61-63)

As per claim 2, Holdsworth teaches before transmitting the provision request, utilising the trusted LCM component to establish a transaction protocol with the second LCM component wherein the transaction protocol comprises a condition that the second LCM component will provide the part of the portion of the first service upon receiving the provision request. (Holdsworth paragraph 54 and 89)

As per claim 8, Holdsworth teaches the list comprises a plurality of candidate LCM components capable of providing the part of the portion of the first service; and wherein the method further comprises:  selecting the second LCM component from the plurality of candidate LCM components. (Holdsworth [0063] The network routing configuration includes one or more respective instructions embodying decision logic to be performed by the routing network on behalf of an appropriate service of the plurality of services of the computing environment. The one or more instructions may be generated, as part of the automatically establishing of the network routing configuration, from one or more tags, metadata, indications of required services, etc., associated with the appropriate service, and identified, for instance, in a service registry identifying initiated instances of a plurality of services or service providers of the computing environment)

As per claim 9, Ueno teaches the list comprises a plurality of candidate LCM components, wherein the plurality of candidate LCM components are each capable of providing a part of the portion of the first service. (Ueno Fig 5 and  [col 4, lines 17-23] The invention further provides such an agent knowledge provider system, further characterized in that at least one of said user apparatuses is operable for sending to a knowledge provider agent a processing information acquisition request message for commanding said knowledge provider agent to acquire processing information relating to a specific message content portion from the script of another one of said knowledge provider agents)

As per claim 13, Ueno teaches A method, in a trusted Lifecycle Management, LCM, component controlled by a trusted service provider in a virtual network, wherein the trusted LCM component is configured to provide a decentralised trust system between a plurality of lifecycle management, LCM, components controlled by different service providers in the virtual network; the method comprising:  receiving a discovery request from a first LCM component controlled by a first service provider, wherein the discovery request comprises a first tag associated with a portion of a first service that the first service provider cannot provide; (Ueno [col 14, lines 24-40 and 61-66]  For the purpose of explanation, it will be assumed that a user having the identifier userl sends to agentl a request message for information concerning a query item named 25 videoB, i.e., a request message having the content portion: [I,want,videoB,info,_ ,_ ]), so that the entire message is of the form: (userl,agentl,[I,want,videoB,info,_ ,_ ]) It will also be assumed that only agent2 holds the required information, i.e. agent1 holds only information relating to the item "videoA". Firstly, when the message is received by agent1, the entire message is matched against the contents of the Message segment of the script held by agent1. It is thereby found that the message matches the first content format descriptor "(User,Me,Order)" of the Message segment. The content portion "[I,want,videoB,info,_,_]" of the message is thereby obtained, i.e., as "Order" (numeral 2 in FIG. 5), and so the corresponding "test" portion is then executed to determine how to obtain response information to constitute the content portion of a response message. This is of the form:  ….However since the Knowledge segment of agent1 does not contain information relating to the query item "videoB", the Knowledge matching will be unsuccessful. This is taken as signifying that the received message matches the pseudo format "?1" (numeral 7 in FIG. 5), in which case the script indicates that respective propagation messages are to be originated by agentl, having the propagation destination [col 15, lines 1-20] Knowledge segment as their respective destination identifiers, with each propagation message having the content portion of the received message as its content portion, and each having agent as the sender identifier. These two propagation messages are then transmitted via the data communication network (numeral 8 in FIG. 5). agent2 is one of the propagation destination agents of agent 1, so that one of these propagation messages is received by agent2, i.e. as: ask( agentl,agent2,[I,want, videoB,info,_ which is found to match the message format descriptor for a propagation mes.sage, as indicated by numeral 1 in FIG. 6. The matching operations against the Rule and described above for the case of agentl, using the content portion of the received mes.sage, and its query item "videoB" (steps 2, 3, 4 in FIG. 6). In this case, since the Knowledge segment of the script of agent2 contains a knowledge combination having "videoB" as its "Object", i.e. the knowledge combination: info([ videoB,[price,is,_,$54, _]])

 transmitting the list to the first LCM component. (Ueno Fig 6 ((generate response message directed to agent)) and [col 5, lines 10-24] if the agent is itself unable to provide the requested information and must therefore generate propagation messages which are sent to other agents. More specifically, from that aspect, the invention provides an agent knowledge provider system wherein each of said knowledge provider agents further comprises processing information acquisition message generating means responsive to origination of a propagation message by said knowledge provider agent for generating a plurality of processing information acquisition messages having as respective destination identifiers said identifiers of said propagation destination agents, each of said processing information acquisition messages having the content portion of said propagation message as the content portion thereof and [col 7, lines 55-67 and col 8, lines 1-5] storing beforehand at said agent a script containing message processing information and respective identifiers of a plurality of knowledge provider agents which have been assigned as respective propagation destination agents of said agent, said message processing information comprising a Message segment, a Rule segment and a Knowledge segment, said Message containing a plurality of message format descriptors respectively corresponding to a format of a user request message that is received from a user apparatus, to a format of a propagation message that is received from another one of said agents, and to a format of a response message which is received from another one of said agents, said Rule segment containing at least one content format descriptor, and said Knowledge segment containing at least one knowledge combination formed of a query item and an information set which is linked to said query item, and controlling said each agent for) 
Ueno does not teach obtaining, based on the first tag and a membership record comprising entries for each of the plurality of LCM components enrolled on the decentralised trust system, a list of LCM components comprising a second LCM component controlled by a second service provider, wherein the second service provider is capable of providing a part of the portion of the first service.
Holdsworth teaches obtaining, based on the first tag and a membership record comprising entries for each of the plurality of LCM components enrolled on the decentralised trust system, a list of LCM components comprising a second LCM component controlled by a second service provider, wherein the second service provider is capable of providing a part of the portion of the first service; (Holdsworth [0065] In one or more implementations, the plurality of services of the computing environment may include a plurality of service application programs, or logic, and the computing environment itself may be a cloud computing environment, with the network routing being a network routing component, program, logic, etc., which references the network routing configuration, and ensures that the service requirement(s) of the appropriate service is implemented with respect to a received client request. [0073] Referring first to FIG. 6A, dynamic generation of a network routing configuration 600 may include automatically establishing a network routing configuration 610 for use in network routing a client request to an appropriate service of a plurality of services of the computing environment.  [0092] As illustrated in FIG. 6B, operation of the computing environment may include a client request being forwarded to network routing 630. The client request may include a request for an appropriate service of the plurality of services of the computing environment. The network routing identifies the appropriate service associated with the client request 640, and network routing executes one or more routing logic instructions for the appropriate service from the updated network routing configuration)

Examiner believes this is consistent with what is disclosed in the specification ([0089] may then cross check the first tag with the entries in the membership record and may compile a list of LCM components in step 808. In other words, the membership peer node may locate at least one entry in the membership record comprising at least one tag which indicates that the associated LCM component is capable of implementing at least a part of the service represented by the first tag).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Holdsworth with the system of Ueno to find a second component capable of providing a service. One having ordinary skill in the art would have been motivated to use Holdsworth into the system of Ueno for the purpose of ensuring that the service requirement(s) of the appropriate service is implemented with respect to the client request. (Holdsworth paragraph 18). 

As per claim 17, Holdsworth teaches wherein each entry of the membership record comprises an LCM component associated with at least one tag, wherein the at least one tag represents at least one service that the associated LCM component is capable of providing. (Holdsworth [0063] The network routing configuration includes one or more respective instructions embodying decision logic to be performed by the routing network on behalf of an appropriate service of the plurality of services of the computing environment. The one or more instructions may be generated, as part of the automatically establishing of the network routing configuration, from one or more tags, metadata, indications of required services, etc., associated with the appropriate service, and identified, for instance, in a service registry identifying initiated instances of a plurality of services or service providers of the computing environment)

As per claim 18, Ueno teaches locating at least one entry in the membership record comprising at least one tag which indicates that the associated LCM component is capable of providing at least a part of the service represented by the first tag; and  adding the at least one entry to the list of LCM components. (Ueno Fig 5 Knowledge Segment (Knowledge Combination 1 and 2))

As per claim 19, Ueno teaches the discovery request comprises a plurality of first tags. (Ueno Fig 5 portions 1 and 2 and 3)

         
            As to claim 20, it is rejected based on a combination of claims 1 and 2 (claim 2 teaching transaction protocol).
As to claim 23, it is rejected based on the same reason as claim 1.
As to claim 14, it is rejected based on the same reason as claim 2.
As to claim 35, it is rejected based on the same reason as claim 13.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth (US 2017/0359424 A1) in view of Ueno (US 6,260,059 B1) in further view of Konik (US 2019/0102777 A1).

As per claim 3, Holdsworth and Ueno do not teach wherein the transaction protocol is established with the second LCM component and a third LCM component, and wherein each transaction is validated by both the second LCM component and the third LCM component.
However, Konik teaches wherein the transaction protocol is established with the second LCM component and a third LCM component, and wherein each transaction is validated by both the second LCM component and the third LCM component. (Konik [claim 1] said blockchain including a first block including a transaction associated with a user, said first block having validated by said participating multiple computing nodes;)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Konik with the system of Holdsworth and Ueno to use a transaction protocol. One having ordinary skill in the art would have been motivated to use Konik into the system of Holdsworth and Ueno for the purpose of using blockchains to handle transactions (Konik paragraph 03). 

Claims 4,5,15,16,21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth (US 2017/0359424 A1) in view of Ueno (US 6,260,059 B1) in further view of Hardy (US 2017/0269955 A1).

As per claim 5, Holdsworth and Ueno do not teach wherein the step of enrolling comprises transmitting, to the trusted LCM component, an enrolment request comprising a local tag representing at least one local service that the first service provider is capable of providing.
However, Hardy teaches wherein the step of enrolling comprises transmitting, to the trusted LCM component, an enrolment request comprising a local tag representing at least one local service that the first service provider is capable of providing. (Hardy [0071] For instance, a compliance rule 119 can specify that if a particular component is not enrolled with the management service 113, the host management component 126 [local service] should initiate the process of enrolling the component with the management service 113)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Hardy with the system of Holdsworth and Ueno to us a local tag. One having ordinary skill in the art would have been motivated to use Hardy into the system of Holdsworth and Ueno for the purpose of monitoring conditions associated with a virtual machine in the host device. (Hardy paragraph 12) 


As to claims 4, 16, 15, 21 and 22, they are rejected based on the same reason as claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth (US 2017/0359424 A1) in view of Ueno (US 6,260,059 B1) in further view of Yadav (US 2019/0279106 A1).

As per claim 6, Holdsworth and Ueno do not teach determining that portion of the first service cannot be provided by the first service provider by determining at least one local service that the first service provider is capable of providing;  comparing the at least one local service to the first service; determining, based on the comparison, the portion of the first service which cannot be provided by the first service provider.
However, Yadav teaches determining that portion of the first service cannot be provided by the first service provider by determining at least one local service that the first service provider is capable of providing;  comparing the at least one local service to the first service; determining, based on the comparison, the portion of the first service which cannot be provided by the first service provider. (Yadav [0051] The memory 360 can also contain the information 363. The information 363 can include both user information and device information. The hybrid engine (discussed in detail with respect to FIGS. 4, 5, 6 and 7, below) utilizes information about both the user and the device when determining whether to use a local execution engine, an external execution engine, or a combination of both the local execution engine and the external execution engine. For example, a combination of both the local execution engine and the external execution engine includes using both the local execution engine and the external execution engine in parallel to process the request. In another example, a combination of both the local execution engine and the external execution engine includes sequentially using one execution engine then the other execution engine to process the request. Additionally, the hybrid engine can determine, based on the information about both the user and the device, to partially process a request on the local execution engine. The information 363 can include a virtual assistant usage model, a user usage model, application context, and device context. The virtual assistant usage model includes data for one or more groups that includes the user. The user may be assigned to a group based on biographical data, such as age, gender, language, current location, and the like. The virtual assistant usage model operates based on usage data that is particular to the user's group. The user usage model includes usage data that is particular to the user of the electronic device 300. For example, the user usage model can include dialogue patterns associated with the user, preferred applications (such as a subset of the applications 362), interests of the user, and the like. The application context can include information associated with the applications 362. For example, the application context can include a list of the installed application 362 on the electronic device 300. In another example, the application context can include a list of the applications 362 that are currently opened in the foreground of the electronic device 300. The application context also can include context information associated with the applications 362 that are currently opened in the foreground of the electronic device 300. The device context includes data associated with the electronic device 300. For example, device context can indicate the available processing power, the available memory, network availability, battery level of the electronic device 300. The data associated with the device context can be generated at or around the time of the request from the user.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Yadav with the system of Holdsworth and Ueno to compare services. One having ordinary skill in the art would have been motivated to use Yadav into the system of Holdsworth and Ueno for the purpose of determining an execution engine to process the request based on the aggregated predicted confidence level. (Yadav paragraph 05) 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth (US 2017/0359424 A1) in view of Ueno (US 6,260,059 B1) in further view of Bradley (US 2005/0027871 A1).

As per claim 10, Holdsworth and Ueno do not teach selecting, from the plurality of LCM components, one or more LCM components such that the one or more LCM components are collectively capable of providing the portion of the first service; and transmitting provision requests to each of the selected LCM components to collectively perform the portion of the first service.
However, Bradley teaches selecting, from the plurality of LCM components, one or more LCM components such that the one or more LCM components are collectively capable of providing the portion of the first service; and transmitting provision requests to each of the selected LCM components to collectively perform the portion of the first service. (Bradley [0279] In one embodiment, illustrated in FIG. 9a, a service-providing NEMO node 910 provides a service that requires an orchestration process by its Workflow Collator 914 (e.g., the collection and processing of results from two other service providers) to fulfill a request for that service from client node 940. And [0284] For more complex processing, however, FIG. 9d illustrates a node architecture that can both drive or be driven in performing service orchestration. Such functionality includes the collection of multiple service requests, aggregation of responses into a composite response, and either manual or automated orchestration of multiple service requests and responses in order to create a composite service.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Bradley with the system of Holdsworth and Ueno to collectively perform a portion of a service. One having ordinary skill in the art would have been motivated to use Bradley into the system of Holdsworth and Ueno for the purpose of establishing a trusted relationship, and exchange value in rich and dynamic ways through exposed service interfaces. (Bradley paragraph 06) 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth (US 2017/0359424 A1) in view of Ueno (US 6,260,059 B1) in further view of Lang (US 2018/0069899 A1).

As per claim 11, Holdsworth and Ueno do not teach the decentralised trust system comprises a block chain trust system.
However, Lang teaches the decentralised trust system comprises a block chain trust system. (Lang [0200] In summary, an embodiment of the present invention uses blockchains as a decentralized, trusted mechanism to collect, store track, tamper-proof, and/or distribute information).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Lang with the system of Holdsworth and Ueno to use a blockchain trust system. One having ordinary skill in the art would have been motivated to use Lang into the system of Holdsworth and Ueno for the purpose of managing policies, trust and risk within an information technology (IT) system (Lang paragraph 02). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth (US 2017/0359424 A1) in view of Ueno (US 6,260,059 B1) in further view of Du (US 11,063,745 B1).

As per claim 12, Holdsworth and Ueno do not teach the first tag comprises information relating to the reputation of the first service provider; a type of the first service; and/or a price associated with the first service.
However, Du teaches the first tag comprises information relating to the reputation of the first service provider; a type of the first service; and/or a price associated with the first service. (Du [col 9, lines 11-14] The reputation gauge is carried as part of a reputation gauge contract characterized by one or more blocks that are generated by a smart contract engine of a cloud provider and entered into the distributed ledger)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Du with the system of Holdsworth and Ueno to use a reputation of the service provider. One having ordinary skill in the art would have been motivated to use Du into the system of Holdsworth and Ueno for the purpose of utilizing reconfigurable virtual resources to meet changing user needs in an efficient, flexible and cost-effective manner (Du col 1, lines 12-14). 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200044919 A1 – discloses methods and apparatuses for lifecycle management parameter modeling for virtual network functions.
US20190130261 – discloses A neural network classification method, system, and computer program product include selecting a set of models for combination based on scenario descriptors of existing models that best match with a requirement to generate a new model without requiring training data for the new model, where the existing models are trained for different data features.
US 20180285794 A1 – discloses optimizes a service workflow including one or more software services. Initially, the system receives a request to optimize a service workflow, wherein the request includes one or more service requirements and one or more performance objectives related to the one or more service requirements. The system validates service plan information associated with at least one software service plan offered by one or more service providers and generates a plurality of candidate workflows based on the service requirements and performance objectives. The system then determines an optimized workflow from the candidate workflows and executes the optimized workflow to perform operations of the software services. Embodiments of the present invention further include a method and computer program product for dynamically optimizing a service workflow including one or more software services in substantially the same manner as described above.
US 20180131557 A1 – discloses creating, modifying, and deleting managed objects utilized by VNF lifecycle management.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196